Clyde W. Osborne, Law Director of Youngstown, filed a complaint with the Public Utilities • Commission of Ohio, in which he is claimed to have complained of “jitney busses” operating-in and about the city of Youngstown, declaring they, greatly obstructed and' inconvenienced public travel by vehicle, in congested districts. The Commission issued a final order on the complaint which was to the effect that the jitneys in their loading and unloading of passengers were restrained-from stopping on certain streets within the congested district. Necessarily a new route of travel was created.
Hogan in bringing the case to the Supreme Court for reversal of order of Commission maintains that:
1. The jitney drivers were in possession of certificates permitting them to operate said jitneys.
2. The present route outlined to take the place of the former has bad roads to contend with and other difficulties arising in that respect that it would make operation of jitney a financial failure.
3.Hogan alleges that aid from Commission was sought in furthering the interests of the Street Railway Co. in exercise of monopolistic, discriminatory, and special privileges by eliminating all other competitors not in favor of Council.
4.The matters of which the complaint was made before the commission are not such as are contemplated by the law in providing that the Commission may “revoke”, alter, or amend any certificate—after hearing for a good cause.